Case: 16-30124      Document: 00513880156         Page: 1    Date Filed: 02/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                      No. 16-30124
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 17, 2017

DONALD RUNNELS,                                                          Lyle W. Cayce
                                                                              Clerk
                                                 Plaintiff-Appellant

v.

STATE OF LOUISIANA,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:15-CV-2111


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Donald Runnels, Louisiana prisoner # 187611, moves for leave to proceed
in forma pauperis (IFP) on appeal from the district court’s dismissal of his 42
U.S.C. § 1983 action as frivolous and for failure to state a claim. In his § 1983
action, Runnels alleged that Louisiana officials falsified public records in
violation of the law, arrested him on a fabricated out-of-state bail-jumping
offense, engaged in a scheme to keep him illegally confined, and unlawfully



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30124    Document: 00513880156     Page: 2   Date Filed: 02/17/2017


                                 No. 16-30124

extradited him from Texas to Louisiana He sought immediate release and
monetary damages.
      By moving to proceed IFP, Runnels is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted).
      Runnels has abandoned any challenge to the district court’s ruling that
his prayer for immediate release should have been raised in a habeas action.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Regarding his
prayer for monetary damages, Runnels’s confinement stems, as the district
court found, from his simple burglary conviction. See State v. Runnels, 101
So. 3d 1046, 1049 (La. Ct. App. 2012). Because Runnels has not shown that
the conviction has been declared invalid, he is barred from recovering
monetary damages under § 1983. See Heck v. Humphrey, 512 U.S. 477, 486-
87 (1994).
      In light of the foregoing, we DENY the motion to proceed IFP, and we
DISMISS this appeal as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR.
R. 42.2. Both the district court’s dismissal of Runnels’s § 1983 action as
frivolous and for failure to state a claim and our dismissal of Runnels’s appeal
as frivolous count as strikes under 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Runnels is WARNED that his
receipt of a third strike will preclude him from proceeding IFP in any civil
action or appeal while he is incarcerated or detained in any facility unless he
“is under imminent danger of serious physical injury.” § 1915(g).




                                       2